21-30107-hcm Doc#41 Filed 04/12/21 Entered 04/12/21 10:05:14 Main Document Pg 1 of 3




                                      UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                              EL PASO DIVISION

   IN RE:                                             §
                                                      §          CASE NO. 21-30107-hcm
   PDG Prestige, Inc.,                                §              (Chapter 11)
                                             Debtor   §

                             WITNESS AND EXHIBIT LIST OF DEBTORS FOR
                              HEARING SCHEDULED FOR APRIL 12, 2021

   TO THE HONORABLE H. CHRISTOPHER MOTT, U. S. BANKRUPTCY JUDGE:

            COMES NOW City Bank, a secured creditor and a party in interest in this case, and files

   this Witness & Exhibit List For Hearing Scheduled for April 12, 2021.

                                                WITNESSES

            City Bank discloses that it may call the following individuals to provide testimony:

            1.        Morris Wilcox, Senior Vice President – Special Assets Manager, City Bank.

            City Bank reserves the right to supplement or amend this Witness List and to call other

   witnesses as may be necessary for rebuttal or impeachment purposes. City Bank also reserves the

   right to call any witnesses designated or called by any other party to these proceedings.

                                                 EXHIBITS

            City Bank discloses that it may introduce the following exhibits:

        TAB                                            DESCRIPTION

   1.                  Promissory Note dated July 13, 2018 in the original sum of $2,600,000.00

   2.                  Deed of Trust dated July 13, 2018

   3.                  Modification of Mortgage dated April 13, 2020




   W/E List for April 12th Hearings
   Page 1
21-30107-hcm Doc#41 Filed 04/12/21 Entered 04/12/21 10:05:14 Main Document Pg 2 of 3




            City Bank reserves the right to supplement or amend this Exhibit List in order to

   supplement the list of documents that may be introduced. City Bank also reserves the right to

   introduce other exhibits as may be necessary for impeachment purposes. City Bank also reserves

   the right to introduce exhibits designated by any other party to these proceedings.

                                                     Respectfully Submitted,

                                                     By: /s/ Brad W. Odell
                                                            Brad W. Odell, SBN: 24065839

                                                     MULLIN HOARD & BROWN, LLP
                                                     Brad W. Odell, SBN: 24065839
                                                     P. O. Box 2585
                                                     Lubbock, Texas 79408-2585
                                                     Tel: (806) 765-7491
                                                     Fax: (806) 765-0553
                                                     bodell@mhba.com
                                                     Attorneys for City Bank

                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 12th day of April, 2021, a copy of City
   Bank’s Witness & Exhibit List was served upon the following parties listed below by the Court’s
   ECF notification system and/or U.S. Mail:

            1.        PDG Prestige, Inc.
                      780 N. Resler Drive, Suite B
                      El Paso, TX 79912
                      Debtor

            2.        Jeff Carruth
                      WEYCER KAPLAN PULASKI & ZUBER, P.C.
                      3030 Matlock Rd., Ste 201
                      Arlington, TX 76015
                      Attorney for Debtor

            3.        United States Trustee
                      P.O. Box 1539
                      San Antonio, TX 78295
                      U.S. Trustee




   W/E List for April 12th Hearings
   Page 2
21-30107-hcm Doc#41 Filed 04/12/21 Entered 04/12/21 10:05:14 Main Document Pg 3 of 3




            4.        City Bank
                      Attn: Morris Wilcox
                      5219 City Bank Parkway
                      Lubbock, Texas 79407
                      Creditor

            5.        To all other parties requesting
                      ECF notification.


                                                        /s/ Brad W. Odell
                                                        Brad W. Odell




   W/E List for April 12th Hearings
   Page 3
